Citation Nr: 1628845	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-26 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder prior to October 14, 2011.

2. Entitlement to an effective date earlier than October 14, 2011, for the increased evaluation of 100 percent for posttraumatic stress disorder.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to October 14, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to July 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2011, April 2012, and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The September 2011 decision granted an initial 50 percent rating, but no higher, for PTSD.  The April 2012 decision granted a 100 percent rating for PTSD effective October 14, 2011.  The June 2012 decision denied TDIU prior to October 14, 2011.


FINDINGS OF FACT

1. Prior to December 27, 2010 the Veteran's PTSD symptoms, including irritability, depression, sleep problems, anxiety, impaired impulse control, flashbacks, a startle response, and intrusive thoughts caused occupational and social impairment with reduced reliability and productivity.

2. From December 27, 2010 to October 14, 2011 the Veteran's PTSD symptoms, including irritability, depression, sleep problems, anxiety, impaired impulse control, flashbacks, a startle response, and intrusive thoughts caused occupational and social impairment with deficiencies in most areas.

3. Prior to October 14, 2011, the Veteran's service connected disabilities did not cause him to be unable to engage in substantially gainful employment. 






CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent prior to December 27, 2010 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an evaluation of 70 percent, but no greater, from December 27, 2010 to October 14, 2011 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a 100 percent rating prior to October 14, 2011 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

4. The criteria for entitlement to a TDIU were not met prior to October 14, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  

The Veteran's PTSD is currently evaluated as 50 percent disabling from May 4, 2010 to October 14, 2011 and 100 disabling thereafter, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM)  38 C.F.R. § 4.130.  The fourth edition of the DSM contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. 

The Board finds that giving the Veteran the benefit of the doubt, his condition more closely approximates the criteria for a 70 percent rating effective December 27, 2010.  On that date the Veteran was seen at the VA for individual therapy and reported increased severity of his PTSD symptoms.  Specifically, he reported increased depression, which was causing difficulty with his getting motivated to complete activities of daily living.  For example, he reported difficulty getting up to make lunch even when he is hungry.  He also reported isolating more.  Also, although he denied suicidal ideation, he stated that at times he feels as though he wants to die or would not mind if he passed away.

The evidence reflects that the increased severity of PTSD symptoms continued after December 2010.  For example, he continued to report increased anxiety, sleeplessness, and depression in February 2011 and reported he isolates even from his grandchildren, with whom he would like to spend time, but does not because he does not enjoy it.  In March 2011 he reported no improvement in his depression and worsening anger.  

Although the evidence does suggest a worsening of the Veteran's symptoms as of December 27, 2010, the evidence does not support that his condition more closely approximated the criteria for a 100 percent rating at that time.  

A 100 percent rating is warranted where there is total occupational and social impairment.  A preponderance of the evidence is against finding such total impairment.  For example, even in December 2010 when the Veteran reported increased isolation, he noted that others had noticed that he was talking less at social gatherings, which means that the Veteran was at least at that time still attending social gatherings and engaging in some discourse with others.  Further, in April 2011 he reported not being able to handle being around his grandchildren running around at an Easter egg hunt for a long period of time, but stated that he did enjoy it for a short time.  Also, throughout the period on appeal the Veteran has been in a long-term relationship with the same person.  

Although he has regularly reported problems with irritability, he has also indicated some control over his feelings and outbursts.  For example, in January 2011 he reported he was not getting overly upset anymore.  In March 2011 he reported he does not argue with his girlfriend, although he can tell she is frustrated with him.  In May 2011 he reported that even when he is irritable he does not argue but removes himself from the situation instead.

Also, although he reported his depression has affected his motivation to perform activities of daily living such as fixing himself lunch, on mental status examinations throughout the pertinent period the Veteran has been found to have good hygiene and grooming.  Neither he nor his significant other, who has provided statements as well as attended some VA treatment sessions with him, have reported that he has not been performing activities of daily living, but rather he has indicated only difficulty with motivation to do so.

Further, on mental status examinations throughout the pertinent period the Veteran has been found to be alert and oriented with normal voice rate, rhythm, and volume and to have linear thought process and appropriate thought content, no psychosis evidenced, organized and cooperative behavior, and intact memory and cognition.

Based on the forgoing, the Board finds that the evidence does not support that the Veteran's condition more closely approximates the criteria for a 100 percent evaluation prior to October 14, 2011, specifically total occupational and social impairment.  Rather, the Board finds the nature and severity of the Veteran's PTSD symptoms is contemplated by a 70 percent rating as of December 27, 2010.  A higher rating is not warranted as his overall functioning did not more closely approximate total occupational and social impairment.

The GAF scores assigned the Veteran from December 27, 2010 to October 14, 2011 also support that the Veteran was not entitled to a rating in excess of 70 percent.  Specifically, the Veteran was assigned a GAF of 53-57 in January 2011, March 2011, and May 2011 and a GAF of 50-55 in August 2011.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF of 50 is the highest score falling into the range of serious symptoms or serious impairment in social, occupational, or school functioning.  The Veteran had no lower GAF scores assigned during the period from December 27, 2010 to October 14, 2011.

The Board further finds that a rating in excess of 50 percent is not warranted prior to December 27, 2010.  While the Veteran had significant PTSD symptoms that affected his functioning prior to December 27, 2010, the Board finds that the nature and severity of those symptoms most closely approximated the criteria for a 50 percent rating.  December 27, 2010 is the first date on which the evidence supports a worsening of symptoms such that a 70 percent rating is supported, as discussed above.

Prior to December 27, 2010, the evidence reflects that the Veteran experienced symptoms including sleep difficulty with nightmares, anger and irritability, depressed mood, flashbacks, a startle response, and intrusive thoughts.  However, the evidence indicates the frequency and severity of those symptoms more closely approximated the criteria for a 50 percent rating.

For example, while the Veteran reported a depressed mood, he did not indicate prior to December 27, 2010 that it affected his ability to function independently, and the evidence does not indicate that he was unable to perform activities of daily living as a result of his PTSD symptoms.  

The evidence does reflect that the Veteran had problems with impaired impulse control.  The Veteran reported irritability as did his girlfriend and his girlfriend's sister.  However, the evidence does not indicate that the Veteran engaged in any physical violence as a result of that irritability and impaired impulse control.  In June 2010 he reported he had gotten into fights in the past but did not do so anymore.  He did report throwing things in anger and having verbal outbursts of anger.  Overall, the evidence suggests the Veteran maintained significant impulse control despite his irritability, more closely approximating the criteria for a 50 percent rating than a 70 percent rating.

The evidence indicates that his relationships were affected by his PTSD symptoms; however the evidence does not support an inability to maintain effective relationships.  In addition to his girlfriend, the Veteran reported enjoying his grandchildren.  At his July 2010 VA examination the Veteran reported having some friends, although having infrequent contact with them.  He also reported getting along well with his friends and stated that he is close with his siblings.  Thus, the evidence suggests that the Veteran has had difficulty maintaining effective work and social relationships, as contemplated by a 50 percent rating, but not an inability to do so, as would be suggestive of a higher disability rating.

The Veteran reported significant sleep difficulties, including nightmares, which he indicated made him tired during the day and when he was working caused him to fall asleep at work.  The Board acknowledges the upsetting nature of the Veteran's sleep problems but finds that the occupational and social effect is most accurately described as reduced reliability and productivity, as contemplated by a 50 percent rating.

On mental status examinations throughout the pertinent period the Veteran has been found to be alert and oriented with normal voice rate, rhythm, and volume and to have linear thought process and appropriate thought content, no psychosis evidenced, organized and cooperative behavior, and intact memory and cognition.

Considering the nature and severity of all of the Veteran's PTSD symptoms, the Board finds his overall functioning is most closely approximated by the criteria for a 50 percent rating prior to December 27, 2010.  

The Veteran's GAF scores also do not support a rating in excess of 50 percent during that period.  In April 2010 the Veteran was assigned a GAF of 55, in June 2010 he was assigned a GAF of 50-55, at his July 2010 VA examination he was assigned a GAF of 62, in September 2010 he was assigned a GAF of 52-56, and in November 2010 he was assigned a GAF of 53-57.  Thus, the majority of the Veteran's GAF scores, those from 51 to 60, represent moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF of 50 represents serious symptoms or serious impairment in functioning while a GAF of 62 is in the range of that assigned for mild symptoms or some difficulty in functioning.  Thus, the Veteran's GAF scores also support a 50 percent, but no greater, rating.

The Board notes that a 50 percent evaluation indicates a one-half reduction in occupational capability, a considerable disability evaluation.  Even considering all of the Veteran's symptoms as he himself as reported them, his overall functioning prior to December 27, 2010 was greater than is contemplated by a 70 percent rating.  Thus, a rating in excess of 50 percent is not warranted for that period.

The Veteran has specifically argued that he is entitled to an earlier effective date for his 100 percent rating currently effective October 14, 2011.  As discussed above, the Board has considered whether the evidence supports a 100 percent rating prior to October 14, 2011 but finds that it does not.  

A preponderance of the evidence is against a rating in excess of 50 percent prior to December 27, 2010 and a rating in excess of 70 percent from December 27, 2010 to October 14, 2011.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's PTSD.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms include sleep difficulty with nightmares, anger and irritability, depressed mood, flashbacks, a startle response, and intrusive thoughts.  These symptoms or social and occupational impairments are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

Entitlement to TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran has a 20 percent rating for diabetes mellitus, 20 percent rating for peripheral neuropathy of the left lower extremity, and 20 percent rating for peripheral neuropathy of the right lower extremity as well as a 50 percent rating for PTSD from May 4, 2010 to December 27, 2010 and a 70 percent rating for PTSD from December 27, 2010 to October 14, 2011, for a combined rating of greater than 70 percent since May 4, 2010.  Therefore, the Veteran meets the schedular rating criteria for TDIU.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In the Veteran's February 2012 application for TDIU he reported he had last worked full-time in January 2008 and was precluded from working due to his PTSD.  He indicated that his last job, which began in 2001 and ended in October 2009, was as an apartment manager working part-time.  A letter informing the Veteran of his termination states that the termination was due to restructuring staffing.

The Veteran was awarded Social Security Administration (SSA) disability effective October 2009 based on his diabetic and other peripheral neuropathy and other disorders of the gastrointestinal system.  The Board notes that the Veteran is not service connected for any disorder of the gastrointestinal system and is only service connected for neuropathy in his lower extremities, not his upper extremities.  Also, while SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

The Veteran's SSA application indicates he previously worked in car sales and as an electronics store manager.  At his July 2010 VA mental health examination the Veteran reported that he had worked as a cook and supervisor at a restaurant, electronics store manager, and spent four to five years as a policeman before shooting a bank robber, which triggered his PTSD and caused him to quit the job.  The examiner stated that the Veteran attributed his unemployment due to being retired and now on SSA disability due to his physical issues.

In April 2009 the Veteran underwent a VA diabetes examination at which he reported activities involving walking are harder.  He was found to have decreased monofilament testing in both feet below the ankles with decreased vibratory sense only in the left second toe.  He underwent another VA diabetes examination in February 2010.  The examiner noted a July 2009 EMG showed no electrodiagnostic evidence of polyneuropathy but did not preclude the presence of an early or mild polyneuropathy based on the Veteran's reported symptoms.  The examiner concluded that the Veteran's diabetic neuropathy, if present, is very mild.  The examination further reflects that the Veteran does not have his activities restricted on account of his diabetes.

The July 2010 VA examiner opined that the Veteran's PTSD is mildly impairing to moderately impairing when exacerbated and that based purely on his mental health symptomatology he is employable.

The first medical opinion that the Veteran is unemployable due to his PTSD came from the February 2012 VA examiner and evaluated only how the Veteran's PTSD symptoms at that time affected his employability, but did not address the Veteran's limitations related to employment prior to October 14, 2011.

The Board finds that the evidence does not support that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities prior to October 14, 2011.  Although his last employment ended in October 2009, the reason given to the Veteran for his termination did not cite any reason related to his service connected disabilities.  The Veteran reported at his July 2010 VA examination that he was retired and on SSA disability due to physical issues, without mentioning any employment problems due to his PTSD symptoms.  He has since alleged that he had problems with irritability at work and being tired due to sleep difficulties at night.  Despite those issues, the July 2010 VA examiner found the Veteran's PTSD to be mildly to moderately impairing and opined it would not preclude employment.  The Board has considered the Veteran's PTSD symptoms but does not find that prior to October 14, 2011 they were of such nature or severity to preclude employment.

The Board also finds that the evidence does not support that the Veteran's other service connected disabilities, diabetes mellitus and peripheral neuropathy of the lower extremities, preclude employment, even when considered in combination with the Veteran's PTSD symptoms.  The Veteran has not been told by a doctor to restrict his activities due to his diabetes and the objective testing has found that his lower extremity peripheral neuropathy is no more than mild, with only sensory findings.  The February 2012 VA examiner who conducted an examination of the Veteran's diabetes mellitus noted the Veteran ambulates without any assistive device and has only sensory peripheral neuropathy of the lower extremities.  The examiner opined that neither the peripheral neuropathy nor the diabetes mellitus would render the Veteran unable to secure and maintain gainful employment.

Although the Veteran has reported difficulties due to a number of other medical conditions, those conditions are not service connected.  In considering whether the Veteran is entitled to TDIU only the effect of his service connected disabilities is considered.

The Board finds a preponderance of the evidence is against entitlement to TDIU prior to October 14, 2011.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in June 2010 and February 2012, prior to the initial adjudication of the issues on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The claim for a higher initial rating for PTSD and an earlier effective date for the grant of a 100 percent disability rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC and supplemental statement of the case in September 2011 and April 2014 wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and Social Security Administration records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination of his PTSD in July 2010 and February 2012.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  He also underwent VA examination of his diabetes mellitus in April 2009, February 2010, and February 2012.  The Board finds that the examinations are adequate and sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  


ORDER

A disability rating in excess of 50 percent for PTSD prior to December 27, 2010 is denied.

A disability rating of 70 percent, but no greater, for PTSD from December 27, 2010 to October 14, 2011 is granted.

An effective date prior to October 14, 2011 for a 100 percent rating for PTSD is denied.

Entitlement to TDIU prior to October 14, 2011 is denied.


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


